MOORE, Judge.
We treat this case as a petition for writ of certiorari to review an order of June 14, 1977 of the Industrial Relations Commission affirming the appeals referee’s decision that the claimant (petitioner herein) voluntarily left his employment without good cause attributable to the employer. Having reviewed the entire record in this cause we find that the decisions of the appeals referee and the Industrial Relations Commission are supported by substantial, competent evidence consistent with the essential requirements of law. We, therefore, deny the petition for writ of certiorari.
DOWNEY, C. J., and BERANEK, J., concur.